DETAILED ACTION
This Office Action is in response to Application filed on 21 November 2019.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crowley et al., U.S. Patent App. Pub. 2019/0391867, hereinafter referred to as “Crowley”.

Referring to claim 1, Crowley discloses a method for a memory (See paragraphs 0032-0033).  Crowley discloses the method can be performed by a processing device of the host (See paragraph 0023).  Crowley discloses buffer memory and nonvolatile memory (See paragraphs 0010 and 0015). - An operation method of an open-channel storage device, the open-channel storage device being configured to be controlled by a host, the open-channel storage device including a buffer memory and a nonvolatile memory device, the method comprising: 
Crowley discloses performing operations sent by the host (See paragraph 0010). - performing a normal operation under a control of the host; 
Crowley discloses determining a power loss has occurred during an in-progress write operation that will not satisfy the policy of the write operation (See paragraph 0034-0036, 0039).   Crowley discloses the non-volatile memory can be grouped in to blocks (See paragraph 0017). - detecting a sudden power-off immediately after a program failure associated with a first data block among a plurality of memory blocks included in the nonvolatile memory device while the normal operation is performed; 
Crowley discloses user data and buffer (See paragraphs 0015 and 0018).  Crowley discloses writing the buffer to an address of non-volatile storage (See paragraphs 0041-0043). - dumping a plurality of user data stored in the buffer memory to a dump block among the plurality of memory blocks in response to the detected sudden power-off; 
Crowley discloses restoration of power (See paragraph 0011). - detecting a power-on; and 


Referring to claim 2, Crowley discloses storing the buffer data into single bit mode cells, SLC (See paragraph 0041). - The method of claim 1, wherein each memory cell included in the dump block is configured to store “n’” bits (n being a positive integer), and 
Crowley discloses the write operation was first to high-density storage such as MLC, which allows for two bits per cell (See paragraphs 0018 and 0041). - each memory cell included in the first data block is configured to store “m” bits (m being a positive integer greater than n).

Referring to claim 3, Crowley discloses using the buffer to store data when recovering write failures (See paragraph 0028). - The method of claim 1, wherein the performing the data recovery operation includes: loading first user data to be stored in the first data block onto the buffer memory, the first user data being from among the plurality of user data dumped to the dump block; and
Crowley discloses indicating a failure of the write operation (See paragraph 0027). - transmitting error information to the host.

Referring to claim 4, Crowley discloses asynchronous events (See paragraph 0034). - The method of claim 3, wherein the error information is transmitted to the host through an asynchronous event request (AER) completion.

Referring to claim 5, Crowley discloses read requests of data (See paragraph 0020). - The method of claim 3, further comprising: receiving a read request for the first user data from the host, after transmitting the error information to the host;
Crowley discloses processing reads requests from the buffer (See paragraph 0029). - transmitting the first user data loaded onto the buffer memory to the host, in response to the read request;
Crowley discloses a successful completion (See paragraph 002). - receiving a completion command from the host; and
Crowley discloses releasing the resources after completion (See paragraph 0002). - releasing the buffer memory, onto which the first user data are loaded, in response to the completion command.

Referring to claim 12, Crowley discloses data is stored in a physical address (See paragraph 0019). - The method of claim 1, wherein the normal operation is performed based on a physical address received from the host.

Referring to claim 13, Crowley discloses indicating a failure of the write operation (See paragraph 0027). - The method of claim 1, further comprising: transmitting error information associated with the program failure to the host, 

Crowley discloses indicating the first address contains malfunctioning hardware and adding it a bad block list (See paragraph 0027). - wherein the first data block is replaced with a normal block different from a first memory block from among the plurality of memory blocks by a bad block manager of the host.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Yoon et al., U.S. Patent App. Pub. 2013/0138870, hereinafter referred to as “Yoon”.

Referring to claim 11, Crowley discloses access for user data stored in memory (See Crowley, paragraph 0013). - The method of claim 1, wherein the performing the normal operation includes: receiving the plurality of user data from the host;
Crowley discloses temporarily storing data in a buffer (See Crowley, paragraph 0016). - storing the plurality of user data thus received in the buffer memory;
Crowley discloses writing to the non-volatile memory element (See Crowley, paragraph 0010). - storing the plurality of user data stored in the buffer memory to corresponding data blocks among the plurality of memory blocks, respectively;

Yoon discloses a memory device with a buffer and nonvolatile memory (See Yoon, paragraph 0006).  Yoon discloses use of parity data corresponding to data stored in the non-volatile memory (See Yoon, paragraph 0048).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the method of memory operation of Crowley with use of parity in memory with Yoon.  This would have been obvious to do because the parity data allows for correction of errors (See Yoon, paragraph 0048).

Claims 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Chen et al., U.S. Patent App. Pub. 2018/0307558, hereinafter referred to as “Chen”.

Referring to claim 14, Crowley discloses a method for a memory (See Crowley, paragraphs 0032-0033).  Crowley discloses the method can be performed by a processing device of the host (See Crowley, paragraph 0023).  Crowley discloses buffer memory and nonvolatile memory (See Crowley, paragraphs 0010 and 0015). -  An operation method of an open-channel storage device, the open-channel storage device being configured to be controlled by a host, the open-channel storage device including a buffer memory and a nonvolatile memory device, the method comprising: 

Crowley discloses performing operations sent by the host (See Crowley, paragraph 0010). - performing a normal operation under control of the host; 
Crowley discloses determining a power loss has occurred during an in-progress write operation that will not satisfy the policy of the write operation (See Crowley, paragraph 0034-0036, 0039).   Crowley discloses the non-volatile memory can be grouped in to blocks (See Crowley, paragraph 0017). - detecting a sudden power-off while the normal operation is performed; 
Crowley discloses user data and buffer (See Crowley, paragraphs 0015 and 0018).  Crowley discloses writing the buffer to an address of non-volatile storage (See Crowley, paragraphs 0041-0043). - dumping a plurality of user data stored in the buffer memory to a dump block among a plurality of memory blocks included in the nonvolatile memory device in response to the detected sudden power-off; 
Crowley discloses restoration of power (See Crowley, paragraph 0011). - detecting a power-on; 
Crowley discloses recovery of data after restoration of power from the second memory element (See Crowley, paragraph 0011). - performing a first data recovery operation on the plurality of user data from the dump block in response to the detected power-on; 
Crowley does not disclose detecting a program failure associated with a first data block among the plurality of memory blocks during the first data recovery operation; and31Atty. Dkt. No. 8947-001435-US performing a second data recovery operation different from the first data recovery operation in response to the detected program failure.  However, Crowley does disclose a desire to recover data in event of a failure (Se Crowley, paragraph 0009).


Referring to claim 15, Crowley and Chen disclose all the limitations (See rejection of claim 14) including Crowley discloses user data and buffer (See Crowley, paragraphs 0015 and 0018).  Crowley discloses writing the buffer to an address of non-volatile storage (See Crowley, paragraphs 0041-0043). - The method of claim 14, wherein the first data recovery operation includes: storing the plurality of user data stored in the dump block in corresponding data blocks among the plurality of memory blocks, respectively.

Referring to claim 17, Crowley and Chen disclose all the limitations (See rejection of claim 15) including Crowley discloses using the buffer to store data when recovering write failures (See Crowley, paragraph 0028). - The method of claim 15, wherein the second data recovery operation includes: loading first user data to be stored in the first data block of the plurality of memory blocks onto the buffer memory; and 


Referring to claim 18, Crowley and Chen disclose all the limitations (See rejection of claim 17) including Crowley discloses read requests of data (See Crowley, paragraph 0020). - The method of claim 17, further comprising: receiving a read request for the first user data from the host, after transmitting the error information; 
Crowley discloses processing reads requests from the buffer (See Crowley, paragraph 0029). - transmitting the first user data loaded onto the buffer memory to the host, in response to the read request; and 
Crowley discloses a successful completion (See Crowley, paragraph 0002).  Crowley discloses releasing the resources after completion (See Crowley, paragraph 0002). - releasing the buffer memory, in which the first user data are stored, in response to a completion command from the host.


Allowable Subject Matter
Claims 19 and 20 are allowed.

Concerning claims 19 and 20, the prior art does not teach “generating parity data based on first user data to be stored in a first memory block of the plurality of memory blocks, second user data corresponding to the first user data, and at least one dummy 

Claims 6-10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2011/0093650 to Kwon et al.
- Preserving stored data during power interruption
U.S. Patent App. Pub. 2019/0310918 to Frolikov
- Data protection against unexpected power loss in memory system
U.S. Patent App. Pub. 2021/0191864 to Cho
- Controller for storage with storing blocks during a SPO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        January 28, 2022